           Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


ALYSE SANCHEZ, et al.,                            *

       Plaintiffs-Petitioners,                    *
v.                                                           Case No.: GJH-19-1728
                                                  *
KEVIN MCALEENAN, et al.,
                                                  *
       Defendants-Respondents.
                                                  *
*      *       *       *      *         *     *       *      *       *      *       *       *

                                  MEMORANDUM OPINION

       Undocumented spouses of American citizens who entered the United States without

inspection or who have been ordered removed from the United States are eligible to apply for

lawful status that will permit them to reside permanently in the United States, but only after

leaving the United States to complete a procedure called consular processing. This process often

results in long periods of family separation, and many spouses have thus chosen not to apply for

lawful status. In 2016, in recognition of this problem, United States Customs and Immigration

Services (“USCIS”), a component of the United States Department of Homeland Security

(“DHS”), promulgated a rule that allowed spouses with final orders of removal to apply for a

provisional waiver of inadmissibility prior to leaving the United States, thus reducing the length

of the consular processing procedure.

       Plaintiffs-Petitioners (“Plaintiffs”) are married couples—each comprising one American

citizen and one noncitizen with a final order of removal—who applied for this provisional waiver

only for Immigration and Customs Enforcement (“ICE”) to detain the noncitizen spouse at the

required waiver interview or who chose not to apply for the waiver out of fear that the noncitizen



                                                  1
          Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 2 of 16



spouse would be detained at the waiver interview. ECF No. 6. Defendants-Respondents

(“Defendants”) are the Acting Secretary of Homeland Security, the Acting Director of ICE, and

the Director of ICE’s Maryland Field Office. Id.

         On behalf of themselves and a proposed class of all others similarly situated, Plaintiffs

challenge ICE’s practice of detaining noncitizens who come to USCIS for their waiver interview

on the grounds that the practice violates the Immigration and Nationality Act (“INA”), the Due

Process Clause, and the Administrative Procedure Act (“APA”). Id. Currently pending before the

Court is Plaintiffs’ Motion for Class Certification. ECF No. 9.1 No hearing is necessary to

resolve the pending motion. See Loc. R. 105.6 (D. Md. 2018). For the following reasons,

Plaintiffs’ Motion for Class Certification is granted.

I.      BACKGROUND

             A. Legal Background

        An alien “who has been ordered removed” is inadmissible for reentry to the United States

for five, ten, or twenty years from the date of departure or removal, depending on whether the

alien is removed upon arrival, is removed after arrival, has already been removed once before, or

has been convicted of an aggravated felony.2 8 U.S.C. § 1182(a)(9)(A)(i)–(ii); 8 C.F.R. 212.2(a).

An alien who remains “inadmissible” is ineligible to receive a visa to be admitted to the United

States as a lawful permanent resident. 8 U.S.C. § 1182(a). This inadmissibility may be waived by

the Secretary of Homeland Security’s consent to reapply for admission, 8 U.S.C. §

1182(a)(9)(A)(iii), but the waiver application process can take well over a year, 78 Fed. Reg.


1
  Also pending is Defendants’ Consent Motion to Extend Time, requesting two additional days to file a response to
Plaintiffs’ Motion. ECF No. 42. This Motion is granted.
2
  The Court recognizes that “many consider ‘using the term ‘alien’ to refer to other human beings’ to be ‘offensive
and demeaning.’ [The Court uses] the term ‘only where necessary to be consistent with the statutory language’ that
Congress has chosen and ‘to avoid any confusion in replacing a legal term of art with a more appropriate term.’” See
Trump v. Hawaii, 138 S.Ct. 2392, 2443 n.7 (2018) (Sotomayor, J., dissenting) (quoting Flores v. United States
Citizenship & Immigration Servs., 718 F.3d 548, 551–52 n.1 (6th Cir. 2013)).

                                                         2
          Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 3 of 16



536-01, 536 (Jan. 3, 2013). Prior to 2013, an alien who wanted to seek lawful permanent resident

status and apply for this waiver of admissibility was first required to depart from the United

States. Id.

        In 2013, recognizing that undocumented immediate family members of citizens who were

living in the United States were choosing to forego applying for visas rather than be separated

from their families for at least a year, and potentially longer, DHS promulgated a rule “to allow

certain immediate relatives of U.S. Citizens who are physically present in the United States to

request provisional unlawful presence waivers prior to departing from the United States for

consular processing of their immigrant visa applications.” Id. The rule was expressly

promulgated to “significantly reduce the time that U.S. citizens are separated from their

immediate relatives,” id., and to “encourage immediate relatives who are unlawfully present to

initiate actions to obtain an immigrant visa to become [lawful permanent residents],” id. at 567.

In 2016, DHS promulgated another rule extending eligibility for these provisional unlawful

presence waivers to aliens with final removal orders. 81 Fed. Reg. 50244 (July 29, 2016).

        The process requires first filling out a Form I-130, which establishes a qualifying

relationship to a United States citizen. 78 Fed. Reg. 536-01 at 547–48. After the Form I-130 is

approved, the individual must file a Form I-212, which requests a waiver of inadmissibility and,

pursuant to 8 C.F.R. § 212.2(j), can be conditionally approved while the individual remains in

the United States. Id. Once the I-212 is conditionally approved, the individual must complete

Form I-601A, an application for a provisional unlawful presence waiver. Id.; see also 8 C.F.R. §

212.7(e)(4)(iv). Once the waiver is approved, the individual departs from the United States to

obtain the immigrant visa through the consular processing procedure, thereby executing the prior

removal order. See 8 U.S.C. § 1101(g).



                                                 3
          Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 4 of 16



             B. Plaintiffs and the Proposed Class

        As the Court outlined in its Memorandum Opinion granting Plaintiff’s request for a

preliminary injunction, see ECF No. 28, Plaintiffs are married couples—each comprising one

American citizen and one noncitizen with a final order of removal—who applied for this

provisional waiver only for Immigration and Customs Enforcement (“ICE”) to detain the

noncitizen spouse at the required waiver interview or who chose not to apply for the waiver out

of fear that the noncitizen spouse would be detained at the waiver interview. See Sanchez v.

McAleenan, No. GJH-19-1728, 2020 WL 607032, at *2–*4 (D. Md. Feb. 7, 2020). On August

13, 2019, Plaintiffs filed a Motion for Class Certification. ECF No. 9. Plaintiffs seek to certify a

class defined as any American citizen and his or her noncitizen spouse who: (1) has a final order

of removal and has not departed the United States under that order; (2) is the beneficiary of a

pending or approved I-130, Petition for Alien Relative, filed by the American citizen spouse; (3)

is not “ineligible” for a provisional waiver under 8 C.F.R. §§ 212.7(e)(4)(i) or (vi); and (4) is

within the jurisdiction of the Baltimore ICE-ERO field office (i.e., the state of Maryland). Id. at

10.3 Defendants filed a response on June 18, 2020, ECF No. 43, and Plaintiffs filed a reply on

August 3, 2020, ECF No. 47.

II.     DISCUSSION

        “Class certification is a strictly procedural matter, and the merits of the case claims at

stake are not to be considered when deciding whether to certify a class.” Hewlett v. Premier

Salons Int’l, Inc., 185 F.R.D. 211, 214 (D. Md. 1997) (citing Eisen v. Carlisle & Jacquelin, 417

U.S. 156, 177 (1974)). “District courts have wide discretion in deciding whether or not to certify

a class and their decisions may be reversed only for abuse of discretion.” Gunnells v. Healthplan


3
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        4
         Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 5 of 16



Servs., Inc., 348 F.3d 417, 424 (4th Cir. 2003) (citing Central Wesleyan Coll. v. W.R. Grace &

Co., 6 F.3d 177, 185 (4th Cir. 1992)) (internal punctuation omitted).

       Class certification is governed by Federal Rule of Civil Procedure 23, which provides a

two-step framework for certifying a class. First, the proposed class must satisfy the four

prerequisites identified in Rule 23(a): (1) the class is so numerous that joinder of all members is

impracticable (“numerosity”); (2) there are questions of law or fact common to the class

(“commonality”); (3) the claims or defenses of the representative parties are typical of the claims

or defenses of the class (“typicality”); and (4) the representative parties will fairly and adequately

protect the interests of the class (“adequate representation”). Fed. R. Civ. P. 23(a). If those

requirements are satisfied, the action must further qualify for one of the three categories of

classes identified in Rule 23(b): (1) prosecuting separate actions would create a risk of

inconsistent or varying adjudications or impair the ability of nonparties to protect their interests;

(2) final injunctive or declaratory relief is appropriate; or (3) common questions of law or fact

common to all class members predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy. Fed. R. Civ. P. 23(b).

       A. Rule 23(a)

       Plaintiffs meet their burden under 23(a) because they have demonstrated that the

proposed class meets the numerosity, commonality, typicality, and adequate representation

perquisites for class certification. The Court will address each requirement separately.




                                                  5
         Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 6 of 16



           i.      Numerosity

       “[N]umerosity requires that a class be so large that ‘joinder of all members is

impracticable.’” Lienhart v. Dryvit Sys., Inc., 255 F.3d 138, 146 (4th Cir. 2001). “There is no

bright line test for determining numerosity; the determination rests on the court’s practical

judgment in light of the particular facts of the case.” Hewlett, 185 F.R.D. at 215. But

“[g]enerally, fewer than 20 [members] will not satisfy numerosity although more than 40 will.”

Newsome v. Up-To-Date Laundry, Inc., 219 F.R.D. 356, 360–61 (D. Md. 2004). Moreover,

“[w]here the only relief sought for the class is injunctive and declaratory in nature …, even

speculative and conclusory representations as to size of the class suffice as to the requirement of

many.” Doe v. Charleston Area Medical Ctr., Inc., 529 F.2d 638, 645 (4th Cir. 1975); see also

Doe v. Heckler, 576 F. Supp. 463, 467 (D. Md. 1983).

       Here, Plaintiffs easily satisfy this requirement. First, there are already large numbers of

members in the proposed class. Four local immigration attorneys have affirmed that the fact

pattern identified in this case is common, and five attorneys attest to already representing over

fifty members of the proposed class. See ECF No. 9-2 ¶ 3; ECF No. 9-7 ¶¶ 5–6; ECF No. 9-8 ¶¶

5–8; ECF No. 9-9 ¶¶ 4–5; ECF No. 9-10 ¶¶ 5–8. Plaintiffs also assert that as of December 31,

2018, there were 7,860 pending I-130 applications by U.S. citizens on behalf of immediate

family members in Maryland, see ECF No. 9-1 at 13, so even if a small percentage of these

applications were filed by or on behalf of proposed class members, the proposed class would

certainly be “so large that ‘joinder of all members is impracticable.’” See Lienhart, 255 F.3d at

146. Moreover, new class members will come into the class as new I-130 applications are filed,

and even more individuals may continue to be deterred from submitting I-130 applications by

Defendants’ alleged practices in this case, thus exacerbating the impracticability of joinder. See



                                                 6
         Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 7 of 16



Phillips v. Joint Legislative Comm., 637 F.2d 1014, 1022 (5th Cir. 1981) (finding that the

numerosity requirement was met for a class that included future applicants and applicants that

have been deterred from applying because the “joinder of unknown individuals is certainly

impracticable” (internal quotation marks omitted)); Reid v. Donelan, 297 F.R.D. 185, 189 (D.

Mass 2014) (“Unforeseen members will join the class at indeterminate points in the future,

making joinder impossible.” (emphasis in original)). The Court will also note that the only relief

sought in this case is injunctive and declaratory in nature, so “even speculative and conclusory

representations as to the size of the class suffice as to the requirement of many.” See Doe, 529

F.2d at 645.

       In addition to the large numbers in the proposed class, the composition of the class makes

joinder impracticable. Proposed class members are spread across Maryland, may be

unrepresented, and may not know one another, making it difficult to identify and locate

individual class members. This, in combination with the inefficiencies in proposed class

members pursuing claims in an individual capacity and the lack of resources many class

members may have to bring such claims on their own, makes joinder impracticable. See Hewlett,

185 F.R.D. at 216 (finding that the difficulty in identifying potential plaintiffs, the likely

geographic dispersion of the plaintiffs, and the small size of individual claims indicate that

joinder is impracticable); R.F.M. v. Nielsen, 365 F. Supp. 3d 350, 368 (S.D.N.Y. 2019) (finding

joinder impracticable, in part, because “it is not economically feasible to obtain relief within the

traditional framework of a multiplicity of small individual suits” (internal quotation marks

omitted)). Thus, Plaintiffs have met the Rule 23(a)’s numerosity requirement.




                                                   7
         Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 8 of 16



             ii.   Commonality

       “To establish commonality, the party seeking certification must ‘demonstrate that the

class members have suffered the same injury’ and that their claims ‘depend upon a common

contention.’” Boyd v. Coventry Health Care Inc., 299 F.R.D. 451, 458 (D. Md. 2014) (quoting

Dukes, 564 U.S. at 350). “The inquiry is not whether common questions of law or fact

predominate, but only whether such questions exist.” Hewlett, 185 F.R.D. at 216. “Minor

differences in the underlying facts of individual class members’ cases do not defeat a showing of

commonality where there are common questions of law.” Id. “Thus, the commonality

requirement is not a high bar …” Minter v. Wells Fargo Bank, N.A., 274 F.R.D. 525, 533 (D.

Md. 2011).

       Here, Plaintiffs seek adjudication of two legal issues: (1) whether Defendants’ arrest,

detention, and removal or attempted removal of noncitizen class members without consideration

of their efforts to pursue legal status through the I-130 and provisional waiver process are

contrary to law; and (2) whether Defendants’ policy or practice of arresting or detaining

noncitizen class members at their I-130 interviews is contrary to law. See ECF No. 6; see also

ECF No. 9-1 at 15; ECF No. 47 at 11. The 2016 DHS regulations provide access to the

provisional waiver process to all noncitizens with final removal orders, and Defendants’ alleged

practices have effectively nullified this process, so these questions of law are common to all

members of the proposed class.

       In contesting the commonality requirement, Defendants assert that there are differences

between proposed class members, such as a noncitizen spouse having a criminal history or

having been ordered removed in absentia, that will prevent the Court from giving a single answer

to these questions. ECF No. 43 at 12. Specifically, Defendants state that an approved I-130



                                                 8
         Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 9 of 16



petition only indicates that USCIS has confirmed the qualifying relationship between the citizen

petitioner and his or her noncitizen spouse. See id. They state further that the spouse cannot gain

lawful permanent residency unless he or she can then establish that he or she is not inadmissible

or, if inadmissible, that the ground of inadmissibility can be waived, and that many beneficiaries

of an approved I-130, including members of the proposed class, will not be able to gain lawful

permanent residency because they are subject to unwaivable grounds of inadmissibility. See id.

The Court does not agree that these issues preclude certification.

       “[T]he commonality requirement is not a high bar, and individual factual differences will

not preclude certification under this constraint.” Minter v. Wells Fargo Bank, N.A., 274 F.R.D.

525, 533 (D. Md. 2011). Indeed, “[c]ommonality does not require class members to share all

issues in the suit, but simply a single common issue,” and “[t]hus, factual differences among

members’ cases will not preclude certification if the class members share the same legal theory.”

Bullock, 210 F.R.D. at 560.

       Here, the purported differences among proposed class members are not determinative of

the legal issues that Plaintiffs present in this case. As Plaintiffs point out, all members of the

proposed class are subject to and fear the same arrest, detention, and removal practices that

Defendants have used to effectively nullify the provisional waiver process, and they seek the

same relief. Class members do not seek for the Court to determine the merits of their claims for

lawful permanent residency status, to which the purported differences could be relevant, or even

for the Court to approve their provisional waivers. Rather, they simply ask for the opportunity

provided by federal law to seek legal status by first participating in the provisional waiver

process, and they ask the Court to determine whether Defendants can effectively prevent them

from participating in that process via their arrest, detention, and removal practices. Any



                                                   9
        Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 10 of 16



differences among class members identified by Defendants are irrelevant to this inquiry, but

instead pertain to later stages of the lawful permanent residency process that are not at issue in

this case, such as determination of inadmissibility, whether that inadmissibility is waivable, and

whether an individual is entitled to an immigrant visa. Because the proposed class members

“share the same legal theory” that Defendants’ arrest, detention, and removal procedures are

unlawful, the class meets the commonality requirement. See Bullock, 210 F.R.D. at 560.

           iii.    Typicality

       “Typicality determines whether a sufficient relationship exists between the injury to the

named plaintiff and the conduct affecting the class, so that the court may properly attribute a

collective nature to the challenged conduct.” Hewlett, 185 F.R.D. at 217. A “claim may differ

factually and still be ‘typical’ of the claims of class members if it arises from the same event or

practice or course of conduct that gives rise to the claims of other class members.” Bullock v. Bd.

of Educ. Montgomery Cty., 210 F.R.D. 556, 560 (D. Md. 2002).

       Here, the proposed class members’ claims arise from the same course of conduct:

Defendants’ arrest, detention, and removal practices with respect to the waiver interview. Each

citizen spouse in the proposed class has begun, or wishes to begin, the process of legalizing their

noncitizen spouse’s immigration status by filing an I-130, and every noncitizen spouse in the

proposed class is threatened with being unable to complete that process due to Defendants’

allegedly unlawful practices with respect to the provisional waiver interview.

       In oppositions, Defendants again contend that there are material differences among

Plaintiffs and the proposed class that preclude the Court from finding that the typicality

requirement has been met. But as the Court has already explained, any differences among

Plaintiffs and proposed class members only affect whether noncitizen spouses will ultimately be



                                                 10
        Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 11 of 16



approved for a provisional waiver or for lawful permanent residency status, and not whether they

can participate in the provisional waiver application process. Because a “claim may differ

factually and still be ‘typical’ of the claims of class members if ‘it arises from the same … course

of conduct that gives rise to the claims of other class members,” as is the case here, Plaintiffs

meet the typicality requirement. See Bullock, 210 F.R.D. at 560.

           iv.     Adequate Representation

       “Courts have broken down the [adequacy of representation] requirement into an

evaluation of (1) whether class counsel are qualified, experienced, and generally able to conduct

the proposed litigation; and (2) whether the representative’s claims are sufficiently interrelated to

and not antagonistic with the class’s claims as to ensure fair and adequate representation.”

Hewlett, 185 F.R.D. at 218. “The adequacy inquiry under Rule 23(a)(4) serves to uncover

conflicts of interest between named parties and the class they seek to represent.” Amchem Prods.,

Inc. v. Windsor, 521 U.S. 591, 625 (1997). “A class representative must be part of the class and

possess the same interest and suffer the same injury as the class members.” Id. at 625–26.

       With respect to class counsel, “[i]n absence of proof to the contrary, courts presume that

class counsel is competent and sufficiently experienced to prosecute vigorously the action on

behalf of the class.” Id. Here, Defendants do not seem to challenge the competency of Plaintiffs’

counsel. See ECF No. 43 at 12–13 (challenging only the adequacy of the class representatives).

Indeed, the proposed class is represented by attorneys from the American Civil Liberties Union

of Maryland and Venable LLP who have considerable experience in immigration law and

constitutional law, complex federal civil rights litigation, and class action litigation, including

class actions involving the rights of noncitizens. Thus, class counsel are clearly “qualified,

experienced, and generally able to conduct the proposed litigation,” and therefore meet the



                                                  11
         Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 12 of 16



requirements of Rule 23(b)’s adequate representation requirement. See Hewlett, 185 F.R.D. at

218.

        The class representatives also meet the adequate representation requirement because they

will fairly and adequately represent the interests of the class. Plaintiffs and proposed class

members have no conflicts because they share an identical interest in preventing Defendants

from continuing their allegedly unlawful practice of detaining or removing noncitizen spouses

without considering their efforts to pursue the provisional waiver process. In opposition,

Defendants once again argue that Plaintiffs’ interests are not aligned with the interests of the

proposed class members due to differences between Plaintiffs and among Plaintiffs and class

members. ECF No. 43 at 13. But, once again, Plaintiffs and the proposed class members are

similarly situated in terms of their claims and the relief sought: each individual is either a citizen

spouse or a noncitizen spouse who seeks to participate in the provisional waiver process but has

allegedly been prevented from doing so due to Defendants’ conduct. Although differences

among Plaintiffs and class members may affect any individual plaintiff or class member’s ability

to succeed in obtaining a provisional waiver or eventual lawful permanent residence status, that

ability is distinct from an individual’s ability to access to the provisional waiver process. The

latter is at the core of this case. Plaintiffs are in a position to “fairly and adequately protect the

interests of the class” because they each seek access to the same process, so Rule 23’s adequate

representation requirement is met.

        B. Rule 23(b)

        “When the requirements of Rule 23(a) have been satisfied, the court must determine

which particular type of class action is best suited to the particular case.” Hewlett, 185 F.R.D. at

218. Plaintiffs contend the class may be properly certified under 23(b)(2), which provides that a



                                                   12
         Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 13 of 16



class action maybe maintained if “the party opposing the class has acted or refused to act on

grounds generally applicable to the class, thereby making appropriate final injunctive relief or

corresponding declaratory relief with respect to the class as a whole….” Fed. R. Civ. P. 23(b)(2).

“The key to the (b)(2) class is the indivisible nature of the injunctive or declaratory remedy

warranted—the notion that the conduct is such that it can be enjoined or declared unlawful only

as to all of the class members or as to none of them.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 360 (2011) (citation and internal quotation marks omitted); see also Fed. R. Civ. P. 23,

Advisory Committee Note to 1966 Amendment of Subdivision (b)(2) (“Action or inaction is

directed to a class within the meaning of [Rule 23(b)(2)] even if it has taken effect or is

threatened only as to one or a few members of the class, provided it is based on grounds which

have general application to the class.”).

        Here, the proposed class satisfies the requirements of Rule 23(b)(2) because Defendants

“ha[ve] acted … on grounds generally applicable to the class” by creating the provisional waiver

process and then nullifying that process by allegedly arresting, detaining, and removing

noncitizen Plaintiffs and class members without considering their pursuit of lawful permanent

residency status through that process.4 See Fed. R. Civ. P. 23(b)(2). Furthermore, Defendants’

conduct can be enjoined or declared unlawful as to all of the class members. See Dukes, 564 U.S.

at 360. Indeed, as the Court has stated, Plaintiffs do not ask for individualized determinations of

Plaintiffs’ or class members’ entitlement to a provisional waiver or lawful permanent residency,

but instead seek a single, class-wide remedy that ends Defendants’ allegedly unlawful practice of




4
 Although it is true that not all class members have been detained or removed, every class member still seeks to
participate in the provisional waiver process and are thus affected by Defendants’ conduct because it forces class
members to live in fear of detention or removal should they move forward with the process. See Fed. R. Civ. P. 23,
Advisory Committee Note to 1966 Amendment of Subdivision (b)(2).

                                                        13
        Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 14 of 16



systemically interfering with the provisional waiver process by arresting, detaining, or removing

noncitizen spouses at their provisional waiver interviews.

       In opposition, Defendants contend that class-wide relief is not available because

“different subsets of putative class members may be entitled to relief where others would not.”

ECF No. 43 at 14. But 23(b)(2)’s focus is on “the party opposing the class” and whether that

party “has acted or refused to act on grounds generally applicable to the class.” See Fed. R. Civ.

P. 23(b)(2). And as the Court has stated, the parties opposing the class—Defendants—have acted

on grounds generally applicable to the class as a whole by nullifying the process by which

noncitizen spouses of American citizens may apply for a provisional waiver in order to

eventually seek lawful permanent residency. Thus, Defendants’ argument misses the mark.

       Defendants also contend that class-wide relief would be inappropriate because “the

proposed class includes aliens who are ineligible for a provisional waiver” under 8 C.F.R. §

212.7(e)(4)(ii)–(v). ECF No. 43 at 15. But again, this argument does not focus on whether

Defendants have acted on grounds generally applicable to the class, and it is therefore irrelevant

to an inquiry under Rule 23(b)(2). But even if it were relevant, Defendants’ assertion is incorrect

because the proposed class either does exclude individuals addressed in 8 C.F.R. §

212.7(e)(4)(ii)–(v) or those individuals will no longer be ineligible for provisional waivers as

they progress through the process.

       First, §§ 212.7(e)(4)(iii) and (v) provide that “an alien is ineligible for a provisional

unlawful presence waiver” if that person is in removal proceedings in which no final order of

removal has been entered or if that person has a reinstated prior order of removal, meaning the

individual reentered the United States after departing on an order removal and had that prior

order reinstated. The proposed class, however, is limited to individuals who have “a final order



                                                 14
         Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 15 of 16



of removal and ha[ve] not yet departed the U.S. under that order.” See ECF No. 9 at 10. Thus,

the proposed class does exclude individuals who are ineligible for provisional waivers under §§

212.7(e)(4)(iii) and (v).

         Next, § 212.7(e)(4)(ii) makes ineligible individuals that do not have a case pending with

the Department of State based on an approved immigrant visa petition for which the immigrant

visa processing fee has been paid. But this section describes the class members’ obligations to

pay the immigrant visa as part of the provisional waiver process, see 8 C.F.R. §

212.7(e)(5)(F)(1), a stage to which Plaintiffs and class members have not been able to advance

due to Defendants’ allegedly unlawful conduct. Similarly, § 212.7(e)(4)(iv) requires that an

individual have an approved I-212, which requests a waiver of inadmissibility, before filing an I-

601A application for a provisional presence waiver, another step to which class members have

not been able to advance due to Defendants’ conduct deterring Plaintiffs and class members from

even participating in the first step of the process–filing an I-130 application. Thus, individuals

ineligible for provisional waivers under these two sections are correctly excluded from the class

definition because they will no longer be ineligible as soon as they progress through the

provisional waiver process.

         Because Defendants have acted on grounds that are generally applicable to the class,

class certification is proper under Rule 23(b)(2). Accordingly, the Court certifies the proposed

class.




                                                 15
        Case 8:19-cv-01728-GJH Document 52 Filed 09/30/20 Page 16 of 16



III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Class Certification is granted. A separate

Order shall issue.


Date: September 30, 2020                                    _/s/_________________________
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                               16
